Citation Nr: 1601870	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  09-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from January 1942 to January 1946.  The Veteran died in November 2006.  The appellant is the Veteran' surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the appellant and her daughter testified at a hearing before a Veterans Law Judge at the RO in September 2012.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board in January 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The appellant and her daughter testified at a hearing before a Veterans Law Judge in September 2012.  However, the Veterans Law Judge that presided over that hearing is no longer with the Board.  In November 2015, the appellant was sent a letter asking whether she wanted to appear before a current member of the Board before a decision was made in her appeal.  In a December 2015 response, the appellant requested that she be scheduled for a videoconference hearing before a current member of the Board.  A review of the record shows that the appellant has not been provided the requested hearing.  Because videoconference hearings before the Board are scheduled by the RO, a remand is required.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing before the Board.  Notify the appellant and her representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

